Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a semiconductor memory device comprising a plurality of first conductive layers arranged in a first direction;
a plurality of second conductive layers spaced from the plurality of first conductive layers in a second direction intersecting with the first direction, the second conductive layers being arranged in the first direction;
a semiconductor layer disposed between the plurality of first conductive layers and the plurality of second conductive layers, the semiconductor layer extending in the first direction and opposing the plurality of first conductive layers and the plurality of second conductive layers; and 
a charge storage layer including a first part and a second part, the first part being disposed between the plurality of first conductive layers and the semiconductor layer, the second part being disposed between the plurality of second conductive layers and the semiconductor layer, wherein
 the semiconductor memory device is configured to execute:
a first write operation in which a first program voltage is supplied to a third conductive layer which is one of the plurality of first conductive layers, and a write pass 
a second write operation in which a second program voltage larger than the write pass voltage is supplied to the third conductive layer, and the second program voltage is supplied to the fourth conductive layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827